Exhibit 10.6

 



vTv Therapeutics Inc. 2015 Omnibus Equity Incentive Plan



 

1.      Purpose. The vTv Therapeutics Inc. 2015 Omnibus Equity Incentive Plan
(the “Plan”) is intended to help vTv Therapeutics Inc., a Delaware corporation
(including any successor thereto, the “Company”) and its Affiliates (i) attract
and retain key personnel by providing them the opportunity to acquire an equity
interest in the Company or other incentive compensation measured by reference to
the value of Common Stock and (ii) align the interests of key personnel with
those of the Company’s shareholders.

 

2.      Effective Date; Duration. The Plan shall be effective as of July 29,
2015 (the “Effective Date”). The expiration date of the Plan, on and after which
date no Awards may be granted, shall be the tenth anniversary of the Effective
Date; provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.

 

3.      Definitions. The following definitions shall apply throughout the Plan.

 

(a)                “Affiliate” means (i) any person or entity that directly or
indirectly controls, is controlled by or is under common control with the
Company and/or (ii) to the extent provided by the Committee, any person or
entity in which the Company has a significant interest. The term “control”
(including, with correlative meaning, the terms “ controlled by” and “under
common control with”), as applied to any person or entity, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such person or entity, whether through the ownership
of voting or other securities, by contract or otherwise.

 

(b)               “Award” means, individually or collectively, any Incentive
Stock Option, Nonqualified Stock Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Other Stock-Based Award and/or Performance
Compensation Award granted under the Plan.

 

(c)                “Beneficial Ownership” has the meaning set forth in Rule
13d-3 promulgated under Section 13 of the Exchange Act.

 

(d)               “Board” means the Board of Directors of the Company.

 

(e)                “Cause” means, in the case of a particular Award, unless the
applicable Award agreement states otherwise, the Company or an Affiliate having
“cause” to terminate the Participant’s employment or service, (i) as such term
is defined in any employment, consulting, change-in-control, severance or any
other agreement between the Participant and the Company or an Affiliate in
effect at the time of such termination or (ii) in the absence of any such
employment, consulting, change-in-control, severance or any other agreement (or
the absence of any definition of “cause” or term of similar import therein), due
to the Participant’s (A) willful misconduct or gross neglect of his duties; (B)
having engaged in conduct harmful (whether financially, reputationally or
otherwise) to the Company or an Affiliate; (C) failure or refusal to perform his
duties; (D) conviction of, or guilty or no contest plea to, a felony or any
crime involving dishonesty or moral turpitude; (E) willful violation of the
written policies of the Company or an Affiliate; (F) misappropriation or misuse
of Company or Affiliate funds or property or other act of personal dishonesty in
connection with his employment; or (G) willful breach of fiduciary duty. The
determination of whether Cause exists shall be made by the Committee in its sole
discretion.

 

(f)                “Change in Control” shall, in the case of a particular Award,
unless the applicable Award agreement (or any employment, consulting,
change-in-control, severance or other agreement between the Participant and the
Company or an Affiliate) states otherwise, be deemed to occur upon any of the
following events:

 

 

 



(i)                 the acquisition by any Person of Beneficial Ownership of 50%
or more (on a fully diluted basis) of either (A) the then outstanding shares of
Common Stock, including Common Stock issuable upon the exercise of options or
warrants, the conversion of convertible stock or debt, and the exercise of any
similar right to acquire such Common Stock (the “Outstanding Company Common
Stock”); or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote in the election of directors (the
“Outstanding Company Voting Securities”); but excluding any acquisition by the
Company or any of its Affiliates, or by Ronald O. Perelman or, his Permitted
Transferees or any of their respective Affiliates or by any employee benefit
plan sponsored or maintained by the Company or any of its Affiliates;

 

(ii)               a change in the composition of the Board such that members of
the Board during any consecutive 12-month period (the “Incumbent Directors”)
cease to constitute a majority of the Board. Any person becoming a director
through election or nomination for election approved by a valid vote of at least
two-thirds of the Incumbent Directors shall be deemed an Incumbent Director;
provided, however, that no individual becoming a director as a result of an
actual or threatened election contest, as such terms are used in Rule 14a-12 of
Regulation 14A promulgated under the Exchange Act, or as a result of any other
actual or threatened solicitation of proxies or consents by or on behalf of any
person other than the Board shall be deemed to be an Incumbent Director;

 

(iii)             the approval by the shareholders of the Company of a plan of
complete dissolution or liquidation of the Company; or

 

(iv)             the consummation of a reorganization, recapitalization, merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Company (a “Business Combination”), or sale, transfer or other
disposition of all or substantially all of the business or assets of the Company
to an entity that is not an Affiliate of the Company (a “Sale”), unless
immediately following such Business Combination or Sale: (A) more than 50% of
the total voting power of the entity resulting from such Business Combination or
the entity that acquired all or substantially all of the business or assets of
the Company in such Sale (in either case, the “Surviving Company”), or the
ultimate parent entity that has Beneficial Ownership of sufficient voting power
to elect a majority of the board of directors (or analogous governing body) of
the Surviving Company (the “Parent Company”), is represented by the Outstanding
Company Voting Securities that were outstanding immediately prior to such
Business Combination or Sale (or, if applicable, is represented by shares into
which the Outstanding Company Voting Securities were converted pursuant to such
Business Combination or Sale), and such voting power among the holders thereof
is in substantially the same proportion as the voting power of the Outstanding
Company Voting Securities among the holders thereof immediately prior to the
Business Combination or Sale, (B) no Person (other than any employee benefit
plan sponsored or maintained by the Surviving Company or the Parent Company), is
or becomes the beneficial owner, directly or indirectly, of 50% or more of the
total voting power of the outstanding voting securities eligible to elect
members of the board of directors (or the analogous governing body) of the
Parent Company (or, if there is no Parent Company, the Surviving Company) and
(C) at least a majority of the members of the board of directors (or the
analogous governing body) of the Parent Company (or, if there is no Parent
Company, the Surviving Company) following the consummation of the Business
Combination or Sale were Board members at the time of the Board’s approval of
the execution of the initial agreement providing for such Business Combination
or Sale.

 



2

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred if immediately after the occurrence of any of the events described in
clauses (i) –(iv) above, a Designated Holder or Designated Holders are the
Beneficial Owners, directly or indirectly, of more than 50% of the combined
voting power of the Company or any successor.

 

(g)                “Class A Common Stock” means the Class A common stock of the
Company, par value $0.01 per share (and any stock or other securities into which
such common shares may be converted or into which it may be exchanged).

 

(h)               “Code” means the U.S. Internal Revenue Code of 1986, as
amended, and any successor thereto. References to any section of the Code shall
be deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successors thereto.

 

(i)                 “Committee” means the Compensation Committee of the Board or
subcommittee thereof if required with respect to actions taken to obtain the
exception for performance-based compensation under Section 162(m) of the Code or
to comply with Rule 16b-3 promulgated under the Exchange Act in respect of
Awards or, if no such Compensation Committee or subcommittee thereof exists, the
Board.

 

(j)                 “Common Stock” means collectively or individually the Class
A Common Stock.

 

(k)               “Designated Holder” means (i) MacAndrews and Forbes; (ii)  any
Affiliate or subsidiary of MacAndrews and Forbes; (iii) Ronald O. Perelman; or
(iv) the estate of, Immediate Family of or any other trust or other legal entity
the primary beneficiary of which is the Immediate Family of Ronald O. Perelman. 
 

 

(l)                 “Disability” means cause for termination of the
Participant’s employment or service due to a determination that the Participant
is disabled in accordance with a long-term disability insurance program
maintained by the Company or a determination by the U.S. Social Security
Administration that the Participant is totally disabled.

 

(m)             “Eligible Person” means any (i) individual employed by the
Company or an Affiliate; provided, however, that no such employee covered by a
collective bargaining agreement shall be an Eligible Person; (ii) director or
officer of the Company or an Affiliate; (iii) consultant or advisor to the
Company or an Affiliate who may be offered securities registrable on Form S-8
under the Securities Act; or (iv) prospective employee, director, officer,
consultant or advisor who has accepted an offer of employment or consultancy
from the Company or its Affiliates (and would satisfy the provisions of clauses
(i) through (iii) above once he begins employment with or providing services to
the Company or its Affiliates).

 

(n)               “Exchange Act” means the U.S. Securities Exchange Act of 1934,
as amended, and any successor thereto. References to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successors thereto.

 

(o)               “Fair Market Value” means, on a given date, (i) if the Common
Stock is listed on a national securities exchange, the closing sales price of
the Common Stock reported on such exchange on such date, or, if there is no such
sale on that date, then on the last preceding date on which such a sale was
reported; or (ii) if the Common Stock is not listed on any national securities
exchange, the amount determined by the Committee in good faith to be the fair
market value of the Common Stock.

 



3

 

(p)               “Incentive Stock Option” means an Option which is designated
by the Committee as an incentive stock option as described in Section 422 of the
Code and otherwise meets the requirements set forth in the Plan.

 

(q)               “Immediate Family” means, with respect to any Person, the
spouse, ex-spouse, children, step-children and their respective lineal
descendants.

 

(r)                 “NASDAQ” means The Nasdaq Global Market.

 

(s)                “Nonqualified Stock Option” means an Option which is not
designated by the Committee as an Incentive Stock Option.

 

(t)                 “Option” means an Award granted under Section 7 of the Plan.

 

(u)               “Performance Compensation Award” means an Award designated by
the Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan.

 

(v)               “Performance Criteria” shall mean the criterion or criteria
that the Committee shall select for purposes of establishing the Performance
Goal(s) for a Performance Period with respect to any Performance Compensation
Award under the Plan.

 

(w)              “Performance Formula” shall mean, for a Performance Period, the
one or more objective formulae applied against the relevant Performance Goal to
determine, with regard to the Performance Compensation Award of a particular
Participant, whether all, some portion but less than all, or none of the
Performance Compensation Award has been earned for the Performance Period.

 

(x)               “Performance Goals” shall mean, for a Performance Period, the
one or more goals established by the Committee for the Performance Period based
upon the Performance Criteria.

 

(y)               “Performance Period” shall mean the one or more periods of
time as the Committee may select, over which the attainment of one or more
Performance Goals will be measured for the purpose of determining the
Participant’s right to, and the payment of, a Performance Compensation Award.

 

(z)                “Person” has the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of Common Stock of the
Company.

 

(aa)            “Restricted Stock” means an Award of Common Stock, subject to
certain specified restrictions, granted under Section 9 of the Plan.

 

(bb)           “Restricted Stock Unit” means an Award of an unfunded and
unsecured promise to deliver shares of Common Stock, cash, other securities or
other property, subject to certain specified restrictions, granted under Section
9 of the Plan.

 

(cc)            “Securities Act” means the U.S. Securities Act of 1933, as
amended, and any successor thereto. Reference in the Plan to any section of (or
rule promulgated under) the Securities Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.

 



4

 

(dd)           “Stock Appreciation Right” or “SAR” means an Award granted under
Section 8 of the Plan.

 

4.     Administration.

 

(a)                The Committee shall administer the Plan, and shall have the
sole and plenary authority to: (i) designate Participants; (ii) determine the
type, size, and terms and conditions of Awards to be granted; (iii) determine
the method by which an Award may be settled, exercised, canceled, forfeited, or
suspended; (iv) determine the circumstances under which the delivery of cash,
property or other amounts payable with respect to an Award may be deferred
either automatically or at the Participant’s or Committee’s election; (v)
interpret and administer, reconcile any inconsistency in, correct any defect in
and/or supply any omission in the Plan and any Award granted under, the Plan;
(vi) establish, amend, suspend, or waive any rules and regulations and appoint
such agents as the Committee shall deem appropriate for the proper
administration of the Plan; (vii) accelerate the vesting, delivery or
exercisability of, payment for or lapse of restrictions on, or waive any
condition in respect of, Awards; and (viii) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan or to comply with any applicable law, including
Section 162(m) of the Code. To the extent required to comply with the provisions
of Rule 16b-3 promulgated under the Exchange Act (if applicable and if the Board
is not acting as the Committee under the Plan) or necessary to obtain the
exception for performance-based compensation under Section 162(m) of the Code,
or any exception or exemption under the rules of NASDAQ or any other securities
exchange or inter-dealer quotation service on which the Common Stock is listed
or quoted, as applicable, it is intended that each member of the Committee
shall, at the time he takes any action with respect to an Award under the Plan,
be (i) a “non-employee director” within the meaning of Rule 16b-3 promulgated
under the Exchange Act and (ii) an “outside director” within the meaning of
Section 162(m) of the Code and/or (iii) an “independent director” under the
rules of NASDAQ or any other securities exchange or inter-dealer quotation
service on which the Common Stock is listed or quoted (“Eligible Director”).
However, the fact that a Committee member shall fail to qualify as an Eligible
Director shall not invalidate any Award granted or action taken by the Committee
that is otherwise validly granted or taken under the Plan.

 

(b)               The Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person(s) selected by
it, except for grants of Awards to persons (i) who are non-employee members of
the Board or otherwise are subject to Section 16 of the Exchange Act or (ii) who
are or may reasonably be expected to be “covered employees” for purposes of
Section 162(m) of the Code. Any such allocation or delegation may be revoked by
the Committee at any time.

 

(c)                As further set forth in Section 15(f) of the Plan, the
Committee shall have the authority to amend the Plan and Awards to the extent
necessary to permit participation in the Plan by Eligible Persons who are
located outside of the United States on terms and conditions comparable to those
afforded to Eligible Persons located within the United States; provided,
however, that no such action shall be taken without shareholder approval if such
approval is required by applicable law or regulation.

 



5

 

(d)               Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, and other decisions regarding the
Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all persons or entities,
including, without limitation, the Company, any Affiliate, any Participant, any
holder or beneficiary of any Award, and any shareholder of the Company.

 

(e)                No member of the Board, the Committee or any employee or
agent of the Company (each such person, an “Indemnifiable Person”) shall be
liable for any action taken or omitted to be taken or any determination made
with respect to the Plan or any Award hereunder (unless constituting fraud or a
willful criminal act or omission). Each Indemnifiable Person shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense (including attorneys’ fees) that may be imposed upon or
incurred by such Indemnifiable Person in connection with or resulting from any
action, suit or proceeding to which such Indemnifiable Person may be involved as
a party, witness or otherwise by reason of any action taken or omitted to be
taken or determination made under the Plan or any Award agreement and against
and from any and all amounts paid by such Indemnifiable Person with the
Company’s approval (not to be unreasonably withheld), in settlement thereof, or
paid by such Indemnifiable Person in satisfaction of any judgment in any such
action, suit or proceeding against such Indemnifiable Person, and the Company
shall advance to such Indemnifiable Person any such expenses promptly upon
written request (which request shall include an undertaking by the Indemnifiable
Person to repay the amount of such advance if it shall ultimately be determined
as provided below that the Indemnifiable Person is not entitled to be
indemnified); provided, that the Company shall have the right, at its own
expense, to assume and defend any such action, suit or proceeding and once the
Company gives notice of its intent to assume the defense, the Company shall have
sole control over such defense with counsel of recognized standing of the
Company’s choice. The foregoing right of indemnification shall not be available
to an Indemnifiable Person to the extent that a final judgment or other final
adjudication (in either case not subject to further appeal) binding upon such
Indemnifiable Person determines that the acts or omissions or determinations of
such Indemnifiable Person giving rise to the indemnification claim resulted from
such Indemnifiable Person’s fraud or willful criminal act or omission or that
such right of indemnification is otherwise prohibited by law or by the Company’s
Certificate of Incorporation or By-laws. The foregoing right of indemnification
shall not be exclusive of or otherwise supersede any other rights of
indemnification to which such Indemnifiable Persons may be entitled under the
Company’s Certificate of Incorporation or By-laws, as a matter of law,
individual indemnification agreement or contract or otherwise, or any other
power that the Company may have to indemnify such Indemnifiable Persons or hold
them harmless.

 

(f)                The Board may at any time and from time to time, grant Awards
and administer the Plan with respect to such Awards. In any such case, the Board
shall have all the authority granted to the Committee under the Plan.

 

5.      Grant of Awards; Shares Subject to the Plan; Limitations.

 

(a)                The Committee may grant Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Other Stock-Based Awards and/or
Performance Compensation Awards to one or more Eligible Persons.

 

(b)               Subject to Section 12 of the Plan and subsection (e) below,
the following limitations apply to the grant of Awards: (i) no more than
3,250,000 shares of Class A Common Stock may be delivered in the aggregate
pursuant to Awards granted under the Plan; (ii) no more than 1,000,000 shares of
Class A Common Stock may be subject to grants of Options or SARs under the Plan
to any single Participant during any single fiscal year; (iii) no more than
2,500,000 shares of Class A Common Stock may be delivered pursuant to the
exercise of Incentive Stock Options granted under the Plan; (iv) no more than
500,000 shares of Class A Common Stock may be delivered in respect of
Performance Compensation Awards denominated in shares of Common Stock granted
pursuant to Section 11 of the Plan to any Participant for a single Performance
Period (or with respect to each single fiscal year in the event a Performance
Period extends beyond a single fiscal year), or in the event such Performance
Compensation Award is paid in cash, other securities, other Awards or other
property, no more than the Fair Market Value of 500,000 shares of Class A Common
Stock on the last day of the Performance Period to which such Award relates; (v)
the maximum amount that can be paid to any individual Participant for a single
fiscal year during a Performance Period (or with respect to each single fiscal
year in the event a Performance Period extends beyond a single fiscal year)
pursuant to a Performance Compensation Award denominated in cash described in
Section 11(a) of the Plan shall be $5,000,000; and (vi) the maximum amount
(based on the fair value of shares of Common Stock on the date of grant as
determined in accordance with applicable financial accounting rules) of Awards
that may be granted in any single fiscal year to any non-employee director shall
be $1,000,000, exclusive of voluntary deferrals by such director of his or her
director fees and committee retainers.

 



6

 

(c)                Shares of Common Stock shall be deemed to have been used in
settlement of Awards whether or not they are actually delivered or the Fair
Market Value equivalent of such shares is paid in cash; provided, however, that
if shares of Common Stock issued upon exercise, vesting or settlement of an
Award, or shares of Common Stock owned by the Participant are surrendered or
tendered to the Company in payment of the Exercise Price or any taxes required
to be withheld in respect of an Award, in each case, in accordance with the
terms and conditions of the Plan and any applicable Award agreement, such
surrendered or tendered shares shall again become available for other Awards;
provided, further, that in no event shall such shares increase the number of
shares of Common Stock that may be delivered pursuant to Incentive Stock
Options. If and to the extent all or any portion of an Award expires, terminates
or is canceled or forfeited for any reason without the Participant having
received any benefit therefrom, the shares covered by such Award or portion
thereof shall again become available for other Awards. For purposes of the
foregoing sentence, the Participant shall not be deemed to have received any
“benefit” (i) in the case of forfeited Restricted Stock by reason of having
enjoyed voting rights and dividend rights prior to the date of forfeiture or
(ii) in the case of an Award canceled by reason of a new Award being granted in
substitution therefor.

 

(d)               Shares of Common Stock delivered by the Company in settlement
of Awards may be authorized and unissued shares, shares held in the treasury of
the Company, shares purchased on the open market or by private purchase, or a
combination of the foregoing.

 

(e)                The Committee may grant Awards in assumption of, or in
substitution for, outstanding awards previously granted by the Company or any
Affiliate or an entity directly or indirectly acquired by the Company or with
which the Company combines (“Substitute Awards”), and such Substitute Awards
shall not be counted against the aggregate number of shares of Common Stock
available for Awards; provided, that Substitute Awards issued or intended as
“incentive stock options” within the meaning of Section 422 of the Code shall be
counted against the aggregate number of Incentive Stock Options available under
the Plan.

 

6.      Eligibility. Participation shall be limited to Eligible Persons who have
been selected by the Committee and who have entered into an Award agreement with
respect to an Award granted to them under the Plan (each such Eligible Person, a
“Participant”).

 

7.      Options.

 

(a)                Generally. Each Option shall be subject to the conditions set
forth in the Plan and in the Award agreement. All Options granted under the Plan
shall be Nonqualified Stock Options unless the Award agreement expressly states
otherwise. Incentive Stock Options shall be granted only subject to and in
compliance with Section 422 of the Code, and only to Eligible Persons who are
employees of the Company and its Affiliates and who are eligible to receive an
Incentive Stock Option under the Code. If for any reason an Option intended to
be an Incentive Stock Option (or any portion thereof) shall not qualify as an
Incentive Stock Option, then, to the extent of such nonqualification, such
Option or portion thereof shall be regarded as a Nonqualified Stock Option
appropriately granted under the Plan.

 



7

 

(b)               Exercise Price. The exercise price (“Exercise Price”) per
share of Common Stock for each Option shall not be less than 100% of the Fair
Market Value of such share, determined as of the date of grant. Any modification
to the Exercise Price of an outstanding Option shall be subject to the
prohibition on repricing set forth in Section 14(b).

 

(c)                Vesting, Exercise and Expiration. The Committee shall
determine the manner and timing of vesting, exercise and expiration of Options.
The period between date of grant and the scheduled expiration date of the Option
(“Option Period”) shall not exceed ten years, unless the Option Period (other
than in the case of an Incentive Stock Option) would expire at a time when
trading in the shares of Common Stock is prohibited by the Company’s securities
trading policy or a Company-imposed “blackout period”, in which case the Option
Period shall be automatically extended until the 30th day following the
expiration of such prohibition (so long as such extension shall not violate
Section 409A of the Code). The Committee may accelerate the vesting and/or
exercisability of any Option, which acceleration shall not affect any other
terms and conditions of such Option.

 

(d)               Method of Exercise and Form of Payment. No shares of Common
Stock shall be delivered pursuant to any exercise of an Option until the
Participant has made payment in full to the Company of the Exercise Price and an
amount equal to any U.S. federal, state and local income and employment taxes
and non-U.S. income and employment taxes, social contributions and any other
tax-related items required to be withheld. Options may be exercised by delivery
of written or electronic notice of exercise to the Company or its designee
(including a third party administrator) in accordance with the terms of the
Option accompanied by payment of the Exercise Price. The Exercise Price and all
applicable required withholding taxes shall be payable (i) in cash, check, cash
equivalent and/or shares of Common Stock (or any combination of the foregoing)
valued at the Fair Market Value at the time the Option is exercised (including,
pursuant to procedures approved by the Committee, by means of attestation of
ownership of a sufficient number of shares of Common Stock in lieu of actual
delivery of such shares to the Company); provided, that such shares of Common
Stock are not subject to any pledge or other security interest; or (ii) by such
other method as the Committee may permit, including without limitation: (A) in
other property having a Fair Market Value on the date of exercise equal to the
Exercise Price and all applicable required withholding taxes; (B) if there is a
public market for the shares of Common Stock at such time, by means of a
broker-assisted “cashless exercise” pursuant to which the Company is delivered a
copy of irrevocable instructions to a stockbroker to sell the shares of Common
Stock otherwise deliverable upon the exercise of the Option and to deliver
promptly to the Company an amount equal to the Exercise Price and all applicable
required withholding taxes; or (C) by means of a “net exercise” procedure
effected by withholding the minimum number of shares of Common Stock otherwise
deliverable in respect of an Option that are needed to pay for the Exercise
Price and all applicable required withholding taxes. Notwithstanding the
foregoing, unless otherwise determined by the Committee, if on the last day of
the Option Period, the Fair Market Value exceeds the Exercise Price, the
Participant has not exercised the Option, and the Option has not expired, such
Option shall be deemed to have been exercised by the Participant on such last
day by means of a “net exercise” procedure described above. Any fractional
shares of Common Stock shall be settled in cash.

 

(e)                Notification upon Disqualifying Disposition of an Incentive
Stock Option. Each Participant awarded an Incentive Stock Option under the Plan
shall notify the Company in writing immediately after the date he makes a
disqualifying disposition of any Common Stock acquired pursuant to the exercise
of such Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Stock before the later
of (i) two years after the date of grant of the Incentive Stock Option or (ii)
one year after the date of exercise of the Incentive Stock Option. The Company
may, if determined by the Committee and in accordance with procedures
established by the Committee, retain possession, as agent for the applicable
Participant, of any Common Stock acquired pursuant to the exercise of an
Incentive Stock Option until the end of the period described in the preceding
sentence, subject to complying with any instruction from such Participant as to
the sale of such Common Stock.

 



8

 

(f)                Compliance with Laws, etc. Notwithstanding the foregoing, in
no event shall the Participant be permitted to exercise an Option in a manner
which the Committee determines would violate the Sarbanes-Oxley Act of 2002, or
any other applicable law or the applicable rules and regulations of the
Securities and Exchange Commission or the applicable rules and regulations of
any securities exchange or inter-dealer quotation service on which the Common
Stock of the Company is listed or quoted.

 

(g)                Incentive Stock Option Grants to 10% Shareholders.
Notwithstanding anything to the contrary in this Section 7, if an Incentive
Stock Option is granted to a Participant who owns stock representing more than
ten percent of the voting power of all classes of stock of the Company or of a
subsidiary or a parent of the Company, the Option Period shall not exceed five
years from the date of grant of such Option and the Option Price shall be at
least 110% of the Fair Market Value (on the date of grant) of the shares subject
to the Option.

 

(h)               $100,000 Per Year Limitation for Incentive Stock Options. To
the extent the aggregate Fair Market Value (determined as of the date of grant)
of shares of Common Stock for which Incentive Stock Options are exercisable for
the first time by any Participant during any calendar year (under all plans of
the Company) exceeds $100,000, such excess Incentive Stock Options shall be
treated as Nonqualified Stock Options.

 

8.      Stock Appreciation Rights (SARs).

 

(a)                Generally. Each SAR shall be subject to the conditions set
forth in the Plan and the Award agreement. Any Option granted under the Plan may
include a tandem SAR. The Committee also may award SARs independent of any
Option.

 

(b)               Strike Price. The strike price (“Strike Price”) per share of
Common Stock for each SAR shall not be less than 100% of the Fair Market Value
of such share (determined as of the date of grant); provided, however, that a
SAR granted in tandem with (or in substitution for) an Option previously granted
shall have a Strike Price equal to the Exercise Price of the corresponding
Option. Any modification to the Strike Price of an outstanding SAR shall be
subject to the prohibition on repricing set forth in Section 14(b).

 

(c)                Vesting and Expiration. A SAR granted in tandem with an
Option shall become exercisable and shall expire according to the same vesting
schedule and expiration provisions as the corresponding Option. A SAR granted
independently of an Option shall vest and become exercisable and shall expire in
such manner and on such date or dates determined by the Committee and shall
expire after such period, not to exceed ten years, as may be determined by the
Committee (the “SAR Period”); provided, however, that notwithstanding any
vesting or exercisability dates set by the Committee, the Committee may
accelerate the vesting and/or exercisability of any SAR, which acceleration
shall not affect the terms and conditions of such SAR other than with respect to
vesting and/or exercisability. If the SAR Period would expire at a time when
trading in the shares of Common Stock is prohibited by the Company’s securities
trading policy or a Company-imposed “blackout period”, the SAR Period shall be
automatically extended until the 30th day following the expiration of such
prohibition (so long as such extension shall not violate Section 409A of the
Code).

 



9

 

(d)               Method of Exercise. SARs may be exercised by delivery of
written or electronic notice of exercise to the Company or its designee
(including a third party administrator) in accordance with the terms of the
Award, specifying the number of SARs to be exercised and the date on which such
SARs were awarded. Notwithstanding the foregoing, if on the last day of the
Option Period (or in the case of a SAR independent of an Option, the SAR
Period), the Fair Market Value exceeds the Strike Price, the Participant has not
exercised the SAR or the corresponding Option (if applicable), and neither the
SAR nor the corresponding Option (if applicable) has expired, such SAR shall be
deemed to have been exercised by the Participant on such last day and the
Company shall make the appropriate payment therefor.

 

(e)                Payment. Upon the exercise of a SAR, the Company shall pay to
the holder thereof an amount equal to the number of shares subject to the SAR
that are being exercised multiplied by the excess, if any, of the Fair Market
Value of one share of Common Stock on the exercise date over the Strike Price,
less an amount equal to any U.S. federal, state and local income and employment
taxes and non-U.S. income and employment taxes, social contributions and any
other tax-related items required to be withheld. The Company shall pay such
amount in cash, in shares of Common Stock valued at Fair Market Value, or any
combination thereof, as determined by the Committee. Any fractional shares of
Common Stock shall be settled in cash.

 

9.      Restricted Stock and Restricted Stock Units.

 

(a)                Generally. Each Restricted Stock and Restricted Stock Unit
grant shall be subject to the conditions set forth in the Plan and the Award
agreement. The Committee shall establish restrictions applicable to such
Restricted Stock and Restricted Stock Units, including the period over which the
restrictions shall apply (the “Restricted Period”), and the time or times at
which Restricted Stock or Restricted Stock Units shall become vested. The
Committee may accelerate the vesting and/or the lapse of any or all of the
restrictions on the Restricted Stock and Restricted Stock Units, which
acceleration shall not affect any other terms and conditions of such Awards. No
shares shall be issued at the time an Award of Restricted Stock Units is made,
and the Company will not be required to set aside a fund for the payment of any
such Award.

 

(b)               Stock Certificates; Escrow or Similar Arrangement. Upon the
grant of Restricted Stock, the Committee shall cause share(s) of Common Stock to
be registered in the name of the Participant and held in book-entry form subject
to the Company’s directions. The Committee also may cause a stock certificate
registered in the name of the Participant to be issued. In such event, the
Committee may provide that such certificates shall be held by the Company or in
escrow rather than delivered to the Participant pending vesting and release of
restrictions, in which case the Committee may require the Participant to execute
and deliver to the Company (i) an escrow agreement satisfactory to the
Committee, if applicable, and (ii) the appropriate stock power (endorsed in
blank) with respect to the Restricted Stock. If the Participant shall fail to
execute and deliver the escrow agreement and blank stock power within the amount
of time specified by the Committee, the Award shall be null and void. Subject to
the restrictions set forth in this Section 9 and the Award agreement, the
Participant shall have the rights and privileges of a shareholder as to such
Restricted Stock, including without limitation the right to vote such Restricted
Stock.

 

(c)                Restrictions; Forfeiture. Restricted Stock and Restricted
Stock Units awarded to the Participant shall be subject to forfeiture until the
expiration of the Restricted Period and the attainment of any other vesting
criteria established by the Committee, and shall be subject to the restrictions
on transferability set forth in the Award agreement. In the event of any
forfeiture, all rights of the Participant to such Restricted Stock (or as a
shareholder with respect thereto), and/or to such Restricted Stock Units, as
applicable, including to any dividends and/or dividend equivalents that may have
been accumulated and withheld during the Restricted Period in respect thereof,
shall terminate without further action or obligation on the part of the Company.
The Committee shall have the authority to remove any or all of the restrictions
on the Restricted Stock and Restricted Stock Units whenever it may determine
that, by reason of changes in applicable laws or other changes in circumstances
arising after the date of grant of the Restricted Stock Award or Restricted
Stock Unit Award, such action is appropriate.

 



10

 

(d)               Delivery of Restricted Stock and Settlement of Restricted
Stock Units.

 

(i)     Upon the expiration of the Restricted Period with respect to any shares
of Restricted Stock and the attainment of any other vesting criteria, the
restrictions set forth in the applicable Award agreement shall be of no further
force or effect, except as set forth in the Award agreement. If an escrow
arrangement is used, upon such expiration the Company shall deliver to the
Participant or his beneficiary (via book entry notation or, if applicable, in
stock certificate form) the shares of Restricted Stock with respect to which the
Restricted Period has expired (rounded down to the nearest full share).
Dividends, if any, that may have been withheld by the Committee and attributable
to the Restricted Stock shall be distributed to the Participant in cash or in
shares of Common Stock having a Fair Market Value (on the date of distribution)
equal to the amount of such dividends, upon the release of restrictions on such
share.

 

(ii)               Unless otherwise provided by the Committee in an Award
agreement, upon the expiration of the Restricted Period and the attainment of
any other vesting criteria established by the Committee, with respect to any
outstanding Restricted Stock Units, the Company shall deliver to the
Participant, or his beneficiary (via book entry notation or, if applicable, in
stock certificate form), one share of Common Stock (or other securities or other
property, as applicable) for each such outstanding Restricted Stock Unit which
has not then been forfeited and with respect to which the Restricted Period has
expired and any other such vesting criteria are attained (“Released Unit”);
provided, however, that the Committee may elect to (A) pay cash or part cash and
part Common Stock in lieu of delivering only shares of Common Stock in respect
of such Released Units or (B) defer the delivery of Common Stock (or cash or
part Common Stock and part cash, as the case may be) beyond the expiration of
the Restricted Period if such extension would not cause adverse tax consequences
under Section 409A of the Code. If a cash payment is made in lieu of delivering
shares of Common Stock, the amount of such payment shall be equal to the Fair
Market Value of the Common Stock as of the date on which the Restricted Period
lapsed with respect to such Restricted Stock Units. To the extent provided in an
Award agreement, the holder of outstanding Restricted Stock Units shall be
entitled to be credited with dividend equivalent payments (upon the payment by
the Company of dividends on shares of Common Stock) either in cash or, if
determined by the Committee, in shares of Common Stock having a Fair Market
Value equal to the amount of such dividends (and interest may, if determined by
the Committee, be credited on the amount of cash dividend equivalents at a rate
and subject to such terms as determined by the Committee), which accumulated
dividend equivalents (and interest thereon, if applicable) shall be payable at
the same time as the underlying Restricted Stock Units are settled following the
release of restrictions on such Restricted Stock Units, and, if such Restricted
Stock Units are forfeited, the holder thereof shall have no right to such
dividend equivalent payments.

 

(e)                Legends on Restricted Stock. Each certificate representing
Restricted Stock awarded under the Plan, if any, shall bear a legend
substantially in the form of the following in addition to any other information
the Company deems appropriate until the lapse of all restrictions with respect
to such Common Stock:

 

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE VTV THERAPEUTICS INC. 2015 OMNIBUS EQUITY INCENTIVE
PLAN AND A RESTRICTED STOCK AWARD AGREEMENT, DATED AS OF __________, BETWEEN VTV
THERAPEUTICS INC. AND _________. A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON
FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF VTV THERAPEUTICS, INC.

 



11

 

10.      Other Stock-Based Awards. The Committee may issue unrestricted Common
Stock, rights to receive future grants of Awards, or other Awards denominated in
Common Stock (including performance shares or performance units), or Awards that
provide for cash payments based in whole or in part on the value or future value
of shares of Common Stock under the Plan to Eligible Persons, alone or in tandem
with other Awards, in such amounts as the Committee shall from time to time
determine (“Other Stock-Based Awards”). Each Other Stock-Based Award shall be
evidenced by an Award agreement which may include conditions including without
limitation the payment by the Participant of the Fair Market Value of such
shares of Common Stock on the date of grant.

 

11.      Performance Compensation Awards.

 

(a)                Generally. The Committee shall have the authority, at or
before the time of grant of any Award described in Sections 7 through 10 of the
Plan, to designate such Award as a Performance Compensation Award intended to
qualify as “performance-based compensation” under Section 162(m) of the Code. In
addition, the Committee shall have the authority to make an award of a cash
bonus to any Participant and designate such Award as a Performance Compensation
Award intended to qualify as “performance based compensation” under Section
162(m). Notwithstanding the foregoing, (i) any Award to a Participant who is a
“covered employee” within the meaning of Section 162(m) for a fiscal year that
satisfies the requirements of this Section 11 may be treated as a Performance
Compensation Award in the absence of any such Committee designation and (ii) if
the Company determines that a Participant who has been granted an Award
designated as a Performance Compensation Award is not (or is no longer) a
“covered employee” within the meaning of Section 162(m), the terms and
conditions of such Award may be modified without regard to any restrictions or
limitations set forth in this Section 11 (but subject otherwise to the
provisions of Section 14 of the Plan).

 

(b)               Discretion of Committee with Respect to Performance
Compensation Awards. The Committee may select the length of a Performance
Period, the type(s) of Performance Compensation Awards to be issued, the
Performance Criteria used to establish the Performance Goal(s), the kind(s)
and/or level(s) of the Performance Goals(s) and the Performance Formula. Within
the first 90 days of a Performance Period (or the maximum period allowed under
Section 162(m) of the Code), the Committee shall, with regard to the Performance
Compensation Awards to be issued for such Performance Period, exercise its
discretion with respect to each of the matters enumerated in the immediately
preceding sentence and record the same in writing (which may be in the form of
minutes of a meeting of the Committee).

 

(c)                Performance Criteria. The Performance Criteria that will be
used to establish the Performance Goal(s) may be based on the attainment of
specific levels of performance of the Company (and/or one or more Affiliates,
divisions or operational and/or business units, product lines, brands, business
segments, administrative departments, units, or any combination of the
foregoing) and shall be limited to the following: (i) net earnings or net income
(before or after taxes); (ii) basic or diluted earnings per share (before or
after taxes); (iii) net revenue or net revenue growth; (iv) gross revenue or
gross revenue growth, gross profit or gross profit growth; (v) net operating
profit (before or after taxes); (vi) return measures (including, but not limited
to, return on investment, assets, capital, gross revenue or gross revenue
growth, invested capital, equity or sales); (vii) cash flow measures (including,
but not limited to, operating cash flow, free cash flow and cash flow return on
capital), which may but are not required to be measured on a per-share basis;
(viii) earnings before or after taxes, interest, depreciation, and amortization
(including EBIT and EBITDA); (ix) gross or net operating margins; (x)
productivity ratios; (xi) share price (including, but not limited to, growth
measures and total shareholder return); (xii) expense targets or cost reduction
goals, general and administrative expense savings; (xiii) operating efficiency;
(xiv) objective measures of customer satisfaction; (xv) working capital targets;
(xvi) measures of economic value added or other ‘‘value creation’’ metrics;
(xvii) enterprise value; (xviii) stockholder return; (xix) customer retention;
(xx) competitive market metrics; (xxi) employee retention; (xxii) objective
measures of personal targets, goals or completion of projects (including but not
limited to succession and hiring projects, completion of specific acquisitions,
reorganizations or other corporate transactions or capital-raising transactions,
expansions of specific business operations and meeting divisional or project
budgets); (xxiii) system-wide revenues; (xxiv) cost of capital, debt leverage,
year-end cash position or book value; (xxv) strategic objectives, development of
new product lines and related revenue, sales and margin targets, or
international operations; (xxvi) meeting milestones with respect to drug
candidates or (xxvii) any combination of the foregoing. Any one or more of the
Performance Criteria may be stated as a percentage of another Performance
Criteria, or a percentage of a prior period’s Performance Criteria, or used on
an absolute, relative or adjusted basis to measure the performance of the
Company and/or one or more Affiliates as a whole or any divisions or operational
and/or business units, product lines, brands, business segments, administrative
departments of the Company and/or one or more Affiliates or any combination
thereof, as the Committee may deem appropriate, or any of the above Performance
Criteria may be compared to the performance of a group of comparator companies,
or a published or special index that the Committee deems appropriate, or as
compared to various stock market indices. The Committee also has the authority
to provide for accelerated vesting, delivery and exercisability of any Award
based on the achievement of Performance Goals pursuant to the Performance
Criteria specified in this paragraph. To the extent required under Section
162(m) of the Code, the Committee shall, within the first 90 days of a
Performance Period (or within the maximum period allowed under Section 162(m) of
the Code), define in an objective fashion the manner of calculating the
Performance Criteria it selects to use for such Performance Period.

 



12

 

(d)               Modification of Performance Goal(s). The Committee may alter
Performance Criteria without obtaining shareholder approval if applicable tax
and/or securities laws so permit. The Committee may modify the calculation of a
Performance Goal during the first 90 days of a Performance Period (or within the
maximum period allowed under Section 162(m) of the Code), or at any time
thereafter if the change would not cause any Performance Compensation Award to
fail to qualify as “performance-based compensation” under Section 162(m), to
reflect any of the following events: (i) asset write-downs; (ii) litigation or
claim judgments or settlements; (iii) the effect of changes in tax laws,
accounting principles, or other laws or regulatory rules affecting reported
results; (iv) any reorganization and restructuring programs; (v) extraordinary
nonrecurring items as described in Accounting Standards Codification Topic
225-20 (or any successor pronouncement thereto) and/or in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to shareholders for the applicable
year; (vi) acquisitions or divestitures; (vii) any other specific unusual or
nonrecurring events, or objectively determinable category thereof; (viii)
foreign exchange gains and losses; (ix) discontinued operations and nonrecurring
charges; and (x) a change in the Company’s fiscal year.

 

(e)                Payment of Performance Compensation Awards.

 

(i)               Condition to Receipt of Payment. Unless otherwise provided in
the applicable Award agreement or any employment, consulting, change-in-control,
severance or other agreement between the Participant and the Company or an
Affiliate, the Participant must be employed by or rendering services for the
Company or an Affiliate on the last day of a Performance Period to be eligible
for payment in respect of a Performance Compensation Award for such Performance
Period.

 



13

 

(ii)               Limitation. Unless otherwise provided in the applicable Award
agreement, or any employment, consulting, change-in-control, severance or other
agreement between the Participant and the Company or an Affiliate, the
Participant shall be eligible to receive payment or delivery, as applicable, in
respect of a Performance Compensation Award only to the extent the Committee
determines that: (A) the Performance Goals for such period are achieved, as
determined by the Committee; and (B) all or some of the portion of such
Participant’s Performance Compensation Award has been earned for the Performance
Period based on the application of the Performance Formula to such achieved
Performance Goals, as determined by the Committee; provided, however, that if so
provided by the Committee in its sole discretion, in the event of (x) the
termination of the Participant’s employment or service by the Company other than
for Cause (and other than due to death or Disability), in each case within 12
months following a Change in Control, or (y) the termination of a Participant’s
employment or service due to the Participant’s death or Disability, the
Participant shall receive payment in respect of a Performance Compensation Award
based on (1) actual performance through the date of termination as determined by
the Committee, or (2) if the Committee determines that measurement of actual
performance cannot be reasonably assessed, the assumed achievement of target
performance as determined by the Committee (but not to the extent that
application of this clause (2) would cause Section 162(m) of the Code to result
in the loss of the deduction of the compensation payable in respect of such
Performance Compensation Award for any Participant reasonably expected to be a
“covered employee” within the meaning of Section 162(m) of the Code), in each
case prorated based on the time elapsed from the date of grant to the date of
termination of employment or service.

 

(iii)             Certification. Following the completion of a Performance
Period, the Committee shall review and certify in writing (which may be in the
form of minutes of a meeting of the Committee) whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing (which may be in the form of minutes of a
meeting of the Committee) that amount of the Performance Compensation Awards
earned for the period based upon the Performance Formula. The Committee shall
then determine the amount of each Participant’s Performance Compensation Award
actually payable for the Performance Period and, in so doing, may apply
discretion to eliminate or reduce the size of a Performance Compensation Award
consistent with Section 162(m) of the Code. Unless otherwise provided in the
applicable Award agreement, the Committee shall not have the discretion to (A)
provide payment or delivery in respect of Performance Compensation Awards for a
Performance Period if the Performance Goals for such Performance Period have not
been attained; or (B) increase a Performance Compensation Award above the
applicable limitations set forth in Section 5 of the Plan.

 

(f)                Timing of Award Payments. Unless otherwise provided in the
applicable Award agreement, Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as soon as administratively
practicable following completion of the certifications required by this Section
11. Any Performance Compensation Award that has been deferred shall not (between
the date as of which the Award is deferred and the payment date) increase (i)
with respect to a Performance Compensation Award that is payable in cash, by a
measuring factor for each fiscal year greater than a reasonable rate of interest
set by the Committee or (ii) with respect to a Performance Compensation Award
that is payable in shares of Common Stock, by an amount greater than the
appreciation of a share of Common Stock from the date such Award is deferred to
the payment date. Unless otherwise provided in an Award agreement, any
Performance Compensation Award that is deferred and is otherwise payable in
shares of Common Stock shall be credited (during the period between the date as
of which the Award is deferred and the payment date) with dividend equivalents
(in a manner consistent with the methodology set forth in the last sentence of
Section 9(d)(ii)).

 



14

 

12.      Changes in Capital Structure and Similar Events. In the event of (a)
any dividend (other than regular cash dividends) or other distribution (whether
in the form of cash, shares of Common Stock, other securities or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, split-off, spin-off, combination, repurchase or
exchange of shares of Common Stock or other securities of the Company, issuance
of warrants or other rights to acquire shares of Common Stock or other
securities of the Company, or other similar corporate transaction or event
(including, without limitation, a Change in Control) that affects the shares of
Common Stock, or (b) unusual or nonrecurring events (including, without
limitation, a Change in Control) affecting the Company, any Affiliate, or the
financial statements of the Company or any Affiliate, or changes in applicable
rules, rulings, regulations or other requirements of any governmental body or
securities exchange or inter-dealer quotation service, accounting principles or
law, such that in any case an adjustment is determined by the Committee to be
necessary or appropriate, then the Committee shall make any such adjustments in
such manner as it may deem equitable, including without limitation any or all of
the following: (i) adjusting any or all of (A) the number of shares of Common
Stock or other securities of the Company (or number and kind of other securities
or other property) which may be delivered in respect of Awards or with respect
to which Awards may be granted under the Plan (including, without limitation,
adjusting any or all of the limitations under Section 5 of the Plan) and (B) the
terms of any outstanding Award, including, without limitation, (1) the number of
shares of Common Stock or other securities of the Company (or number and kind of
other securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award or (3) any applicable performance measures (including, without
limitation, Performance Criteria, Performance Formula and Performance Goals);
(ii) providing for a substitution or assumption of Awards (or awards of an
acquiring company), accelerating the delivery, vesting and/or exercisability of,
lapse of restrictions and/or other conditions on, or termination of, Awards or
providing for a period of time (which shall not be required to be more than ten
(10) days) for Participants to exercise outstanding Awards prior to the
occurrence of such event (and any such Award not so exercised shall terminate
upon the occurrence of such event); and (iii) cancelling any one or more
outstanding Awards (or awards of an acquiring company) and causing to be paid to
the holders thereof, in cash, shares of Common Stock, other securities or other
property, or any combination thereof, the value of such Awards, if any, as
determined by the Committee (which, if applicable, may be based upon the price
per share of Common Stock received or to be received by other shareholders of
the Company in such event), including without limitation, in the case of an
outstanding Option or SAR, a cash payment in an amount equal to the excess, if
any, of the Fair Market Value (as of a date specified by the Committee) of the
shares of Common Stock subject to such Option or SAR over the aggregate Exercise
Price or Strike Price of such Option or SAR, respectively (it being understood
that, in such event, any Option or SAR having a per share Exercise Price or
Strike Price equal to, or in excess of, the Fair Market Value of a share of
Common Stock subject thereto may be canceled and terminated without any payment
or consideration therefor); provided, however, that the Committee shall make an
equitable or proportionate adjustment to outstanding Awards to reflect any
“equity restructuring” (within the meaning of the Financial Accounting Standards
Codification Topic 718 (or any successor pronouncement thereto)). Except as
otherwise determined by the Committee, any adjustment in Incentive Stock Options
under this Section 12 (other than any cancellation of Incentive Stock Options)
shall be made only to the extent not constituting a “modification” within the
meaning of Section 424(h)(3) of the Code, and any adjustments under this Section
12 shall be made in a manner which does not adversely affect the exemption
provided pursuant to Rule 16b-3 promulgated under the Exchange Act. The Company
shall give each Participant notice of an adjustment hereunder and, upon notice,
such adjustment shall be conclusive and binding for all purposes.

 



15

 

13.      Effect of Change in Control. Except to the extent otherwise provided in
an Award agreement, or any applicable employment, consulting, change-in-control,
severance or other agreement between the Participant and the Company or an
Affiliate, in the event of a Change in Control, notwithstanding any provision of
the Plan to the contrary:

 

(a)                In the event the Participant’s employment with the Company or
an Affiliate is terminated by the Company or Affiliate without Cause (and other
than due to death or Disability) on or within 12 months following a Change in
Control, the Committee may provide that all Options and SARs held by such
Participant shall become immediately exercisable with respect to 100% of the
shares subject to such Options and SARs, and that the Restricted Period (and any
other conditions) shall expire immediately with respect to 100% of the shares of
Restricted Stock and Restricted Stock Units and any other Awards held by such
Participant (including a waiver of any applicable Performance Goals); provided,
that in the event the vesting or exercisability of any Award would otherwise be
subject to the achievement of performance conditions, the portion of such Award
that shall become fully vested and immediately exercisable shall be based on the
assumed achievement of target performance as determined by the Committee and
prorated for the number of days elapsed from the grant date of such Award
through the date of termination.

 

(b)               In addition, the Committee may upon at least ten (10) days’
advance notice to the affected persons, cancel any outstanding Award and pay to
the holders thereof, in cash, securities or other property (including of the
acquiring or successor company), or any combination thereof, the value of such
Awards based upon the price per share of Common Stock received or to be received
by other shareholders of the Company in the event. Notwithstanding the above,
the Committee shall exercise such discretion over the timing of settlement of
any Award subject to Code Section 409A at the time such Award is granted.

 

(c)                To the extent practicable, the provisions of this Section 13
shall occur in a manner and at a time which allows affected Participants the
ability to participate in the Change in Control transaction with respect to the
Common Stock subject to their Awards.

 

14.      Amendments and Termination.

 

(a)                Amendment and Termination of the Plan. The Board may amend,
alter, suspend, discontinue, or terminate the Plan or any portion thereof at any
time; provided, that no such amendment, alteration, suspension, discontinuation
or termination shall be made without shareholder approval if such approval is
necessary to comply with any tax or regulatory requirement applicable to the
Plan (including, without limitation, as necessary to comply with any rules or
requirements of any securities exchange or inter-dealer quotation service on
which the shares of Common Stock may be listed or quoted, for changes in GAAP to
new accounting standards, or to prevent the Company from being denied a tax
deduction under Section 162(m) of the Code); provided, further, that any such
amendment, alteration, suspension, discontinuance or termination that would
materially and adversely affect the rights of any Participant or any holder or
beneficiary of any Award theretofore granted shall not, to that extent, be
effective without the consent of the affected Participant, holder or
beneficiary, unless the Committee determines that such amendment, alteration,
suspension, discontinuance or termination either is required or advisable in
order for the Company, the Plan or the Award to satisfy any applicable law or
regulation. Notwithstanding the foregoing, no amendment shall be made to the
last proviso of Section 14(b) without shareholder approval.

 



16

 

(b)               Amendment of Award Agreements. The Committee may, to the
extent not inconsistent with the terms of any applicable Award agreement, waive
any conditions or rights under, amend any terms of, or alter, suspend,
discontinue, cancel or terminate, any Award theretofore granted or the
associated Award agreement, prospectively or retroactively (including after the
Participant’s termination of employment or service with the Company); provided,
that any such waiver, amendment, alteration, suspension, discontinuance,
cancellation or termination that would materially and adversely affect the
rights of any Participant with respect to any Award theretofore granted shall
not to that extent be effective without the consent of the affected Participant
unless the Committee determines that such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination either is required or
advisable in order for the Company, the Plan or the Award to satisfy any
applicable law or regulation; provided, further, that except as otherwise
permitted under Section 12 of the Plan, if (i) the Committee reduces the
Exercise Price of any Option or the Strike Price of any SAR, (ii) the Committee
cancels any outstanding Option or SAR and replaces it with a new Option or SAR
(with a lower Exercise Price or Strike Price, as the case may be) or other Award
or cash in a manner which would either (A) be reportable on the Company’s proxy
statement or Form 10-K (if applicable) as Options which have been “repriced” (as
such term is used in Item 402 of Regulation S-K promulgated under the Exchange
Act), or (B) result in any “repricing” for financial statement reporting
purposes (or otherwise cause the Award to fail to qualify for equity accounting
treatment) or (iii) the Committee takes any other action which is considered a
“repricing” for purposes of the shareholder approval rules of the applicable
securities exchange or inter-dealer quotation service on which the Common Stock
is listed or quoted, then, in the case of the immediately preceding clauses (i)
through (iii), any such action shall not be effective without shareholder
approval.

 

15.      General.

 

(a)                Award Agreements; Other Agreements. Each Award under the Plan
shall be evidenced by an Award agreement, which shall be delivered to the
Participant and shall specify the terms and conditions of the Award and any
rules applicable thereto. An Award agreement may be in written or electronic
form and shall be signed (either in written or electronic form) by the
Participant and a duly authorized representative of the Company. The terms of
any Award agreement, or any employment, change-in-control, severance or other
agreement in effect with the Participant, may have terms or features different
from and/or additional to those set forth in the Plan, and, unless expressly
provided otherwise in such Award or other agreement, shall control in the event
of any conflict with the terms of the Plan.

 

(b)               Nontransferability.

 

(i)                 Each Award shall be exercisable only by the Participant
during the Participant’s lifetime, or, if permissible under applicable law, by
the Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided, that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

 

(ii)               Notwithstanding the foregoing, the Committee may permit
Awards (other than Incentive Stock Options) to be transferred by the
Participant, without consideration, subject to such rules as the Committee may
adopt, to: (A) any person who is a “family member” of the Participant, as such
term is used in the instructions to Form S-8 under the Securities Act or any
successor form of registration statements promulgated by the Securities and
Exchange Commission (collectively, the “Immediate Family Members”); (B) a trust
solely for the benefit of the Participant and his Immediate Family Members; (C)
a partnership or limited liability company whose only partners or shareholders
are the Participant and his Immediate Family Members; or (D) any other
transferee as may be approved either (1) by the Board or the Committee, or (2)
as provided in the applicable Award agreement; (each transferee described in
clauses (A), (B), (C) and (D) above is hereinafter referred to as a “Permitted
Transferee”); provided, that the Participant gives the Committee advance written
notice describing the terms and conditions of the proposed transfer and the
Committee notifies the Participant in writing that such a transfer would comply
with the requirements of the Plan.

 



17

 

(iii)             The terms of any Award transferred in accordance with the
immediately preceding sentence shall apply to the Permitted Transferee and any
reference in the Plan, or in any applicable Award agreement, to the Participant
shall be deemed to refer to the Permitted Transferee, except that (A) Permitted
Transferees shall not be entitled to transfer any Award, other than by will or
the laws of descent and distribution; (B) Permitted Transferees shall not be
entitled to exercise any transferred Option unless there shall be in effect a
registration statement on an appropriate form covering the shares of Common
Stock to be acquired pursuant to the exercise of such Option if the Committee
determines, consistent with any applicable Award agreement, that such a
registration statement is necessary or appropriate; (C) the Committee or the
Company shall not be required to provide any notice to a Permitted Transferee,
whether or not such notice is or would otherwise have been required to be given
to the Participant under the Plan or otherwise; and (D) the consequences of the
termination of the Participant’s employment by, or services to, the Company or
an Affiliate under the terms of the Plan and the applicable Award agreement
shall continue to be applied with respect to the transferred Award, including,
without limitation, that an Option shall be exercisable by the Permitted
Transferee only to the extent, and for the periods, specified in the Plan and
the applicable Award agreement.

 

(c)                Dividends and Dividend Equivalents. The Committee may provide
the Participant as part of an Award with dividends or dividend equivalents,
payable in cash, shares of Common Stock, other securities, other Awards or other
property, on a current or deferred basis, on such terms and conditions as may be
determined by the Committee, including, without limitation, payment directly to
the Participant, withholding of such amounts by the Company subject to vesting
of the Award or reinvestment in additional shares of Common Stock, Restricted
Stock or other Awards; provided, that no dividends or dividend equivalents shall
be payable in respect of outstanding (i) Options or SARs or (ii) unearned
Performance Compensation Awards or other unearned Awards subject to performance
conditions (other than or in addition to the passage of time); provided,
further, that dividend equivalents may be accumulated in respect of unearned
Awards and paid as soon as administratively practicable, but no more than 60
days, after such Awards are earned and become payable or distributable (and the
right to any such accumulated dividends or dividend equivalents shall be
forfeited upon the forfeiture of the Award to which such dividends or dividend
equivalents relate).

 

(d)               Tax Withholding.

 

(i)                 The Participant shall be required to pay to the Company or
any Affiliate, and the Company or any Affiliate shall have the right (but not
the obligation) and is hereby authorized to withhold, from any cash, shares of
Common Stock, other securities or other property deliverable under any Award or
from any compensation or other amounts owing to the Participant, the amount (in
cash, Common Stock, other securities or other property) of any required
withholding taxes in respect of an Award, its exercise, or any payment or
transfer under an Award or under the Plan and to take such other action as the
Committee or the Company deem necessary to satisfy all obligations for the
payment of such withholding taxes.

 

(ii)               Without limiting the generality of clause (i) above, the
Committee may permit the Participant to satisfy, in whole or in part, the
foregoing withholding liability by (A) payment in cash; (B) the delivery of
shares of Common Stock (which are not subject to any pledge or other security
interest) owned by the Participant having a Fair Market Value equal to such
withholding liability or (C) having the Company withhold from the number of
shares of Common Stock otherwise issuable or deliverable pursuant to the
exercise or settlement of the Award a number of shares with a Fair Market Value
equal to such withholding liability.

 



18

 

(e)                No Claim to Awards; No Rights to Continued Employment. No
employee of the Company or an Affiliate, or other person, shall have any claim
or right to be granted an Award under the Plan or, having been selected for the
grant of an Award, to be selected for a grant of any other Award. There is no
obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant and may be made selectively among Participants,
whether or not such Participants are similarly situated. Neither the Plan nor
any action taken hereunder shall be construed as giving any Participant any
right to be retained in the employ or service of the Company or an Affiliate,
nor shall it be construed as giving any Participant any rights to continued
service on the Board.

 

(f)                International Participants. With respect to Participants who
reside or work outside of the United States and who are not (and who are not
expected to be) “covered employees” within the meaning of Section 162(m) of the
Code, the Committee may amend the terms of the Plan or appendices thereto, or
outstanding Awards, with respect to such Participants, in order to conform such
terms with or accommodate the requirements of local laws, procedures or
practices or to obtain more favorable tax or other treatment for the
Participant, the Company or its Affiliates. Without limiting the generality of
this subsection, the Committee is specifically authorized to adopt rules,
procedures and sub-plans with provisions that limit or modify rights on death,
disability, retirement or other terminations of employment, available methods of
exercise or settlement of an Award, payment of income, social insurance
contributions or payroll taxes, withholding procedures and handling of any stock
certificates or other indicia of ownership which vary with local requirements.
The Committee may also adopt rules, procedures or sub-plans applicable to
particular Affiliates or locations.

 

(g)                Beneficiary Designation. The Participant’s beneficiary shall
be deemed to be his spouse (or domestic partner if such status is recognized by
the Company and in such jurisdiction), or if the Participant is otherwise
unmarried at the time of death, his estate, except to the extent a different
beneficiary is designated in accordance with procedures that may be established
by the Committee from time to time for such purpose. Notwithstanding the
foregoing, in the absence of a beneficiary validly designated under such
Committee-established procedures and/or applicable law who is living (or in
existence) at the time of death of a Participant residing or working outside the
United States, any required distribution under the Plan shall be made to the
executor or administrator of the estate of the Participant, or to such other
individual as may be prescribed by applicable law.

 

(h)               Termination of Employment or Service. Except as otherwise
provided in an Award agreement, or any employment, consulting,
change-in-control, severance or other agreement between the Participant and the
Company or an Affiliate, unless determined otherwise by the Committee: (i)
neither a temporary absence from employment or service due to illness, vacation
or leave of absence (including, without limitation, a call to active duty for
military service through a Reserve or National guard unit) nor a transfer from
employment or service with the Company to employment or service with an
Affiliate (or vice versa) shall be considered a termination of employment or
service with the Company or an Affiliate; and (ii) if the Participant’s
employment with the Company or its Affiliates terminates, but such Participant
continues to provide services with the Company or its Affiliates in a
non-employee capacity (including as a non-employee director) (or vice versa),
such change in status shall not be considered a termination of employment or
service with the Company or an Affiliate for purposes of the Plan.

 

(i)                 No Rights as a Shareholder. Except as otherwise specifically
provided in the Plan or any Award agreement, no person shall be entitled to the
privileges of ownership in respect of shares of Common Stock which are subject
to Awards hereunder until such shares have been issued or delivered to that
person.

 



19

 

(j)                 Government and Other Regulations.

 

(i)                 Nothing in the Plan shall be deemed to authorize the
Committee or Board or any members thereof to take any action contrary to
applicable law or regulation, or rules of NASDAQ or any other securities
exchange or inter-dealer quotation service on which the Common Stock is listed
or quoted.

 

(ii)               The obligation of the Company to settle Awards in Common
Stock or other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares have been properly registered for sale pursuant
to the Securities Act with the Securities and Exchange Commission or unless the
Company has received an opinion of counsel, satisfactory to the Company, that
such shares may be offered or sold without such registration pursuant to and in
compliance with the terms of an available exemption. The Company shall be under
no obligation to register for sale under the Securities Act any of the shares of
Common Stock to be offered or sold under the Plan. The Committee shall have the
authority to provide that all shares of Common Stock or other securities of the
Company or any Affiliate delivered under the Plan shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan, the applicable Award agreement, the U.S. federal securities laws, or
the rules, regulations and other requirements of the U.S. Securities and
Exchange Commission, any securities exchange or inter-dealer quotation service
upon which such shares or other securities of the Company are then listed or
quoted and any other applicable federal, state, local or non-U.S. laws, rules,
regulations and other requirements, and, without limiting the generality of
Section 9 of the Plan, the Committee may cause a legend or legends to be put on
any such certificates of Common Stock or other securities of the Company or any
Affiliate delivered under the Plan to make appropriate reference to such
restrictions or may cause such Common Stock or other securities of the Company
or any Affiliate delivered under the Plan in book-entry form to be held subject
to the Company’s instructions or subject to appropriate stop-transfer orders.
Notwithstanding any provision in the Plan to the contrary, the Committee
reserves the right to add any additional terms or provisions to any Award
granted under the Plan that it in its sole discretion deems necessary or
advisable in order that such Award complies with the legal requirements of any
governmental entity to whose jurisdiction the Award is subject.

 

(iii)             The Committee may cancel an Award or any portion thereof if it
determines that legal or contractual restrictions and/or blockage and/or other
market considerations would make the Company’s acquisition of shares of Common
Stock from the public markets, the Company’s issuance of Common Stock to the
Participant, the Participant’s acquisition of Common Stock from the Company
and/or the Participant’s sale of Common Stock to the public markets, illegal,
impracticable or inadvisable. If the Committee determines to cancel all or any
portion of an Award in accordance with the foregoing, unless prevented by
applicable laws, the Company shall pay to the Participant an amount equal to the
excess of (A) the aggregate Fair Market Value of the shares of Common Stock
subject to such Award or portion thereof canceled (determined as of the
applicable exercise date, or the date that the shares would have been vested or
delivered, as applicable), over (B) the aggregate Exercise Price or Strike Price
(in the case of an Option or SAR, respectively) or any amount payable as a
condition of delivery of shares of Common Stock (in the case of any other
Award). Such amount shall be delivered to the Participant as soon as practicable
following the cancellation of such Award or portion thereof.

 



20

 

(k)               No Section 83(b) Elections Without Consent of Company. No
election under Section 83(b) of the Code or under a similar provision of law may
be made unless expressly permitted by the terms of the applicable Award
agreement or by action of the Committee in writing prior to the making of such
election. If the Participant, in connection with the acquisition of shares of
Common Stock under the Plan or otherwise, is expressly permitted to make such
election and the Participant makes the election, the Participant shall notify
the Company of such election within ten days of filing notice of the election
with the Internal Revenue Service or other governmental authority, in addition
to any filing and notification required pursuant to Section 83(b) of the Code or
other applicable provision.

 

(l)                 Payments to Persons Other Than Participants. If the
Committee shall find that any person to whom any amount is payable under the
Plan is unable to care for his affairs because of illness or accident, or is a
minor, or has died, then any payment due to such person or his estate (unless a
prior claim therefor has been made by a duly appointed legal representative or a
beneficiary designation form has been filed with the Company) may, if the
Committee so directs the Company, be paid to his spouse, child, relative, an
institution maintaining or having custody of such person, or any other person
deemed by the Committee to be a proper recipient on behalf of such person
otherwise entitled to payment. Any such payment shall be a complete discharge of
the liability of the Committee and the Company therefor.

 

(m)             Nonexclusivity of the Plan. Neither the adoption of the Plan by
the Board nor the submission of the Plan to the shareholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of stock options otherwise than
under the Plan, and such arrangements may be either applicable generally or only
in specific cases.

 

(n)               No Trust or Fund Created. Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate, on the one hand,
and the Participant or other person or entity, on the other hand. No provision
of the Plan or any Award shall require the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company.

 

(o)               Reliance on Reports. Each member of the Committee and each
member of the Board (and their respective designees) shall be fully justified in
acting or failing to act, as the case may be, and shall not be liable for having
so acted or failed to act in good faith, in reliance upon any report made by the
independent registered public accounting firm of the Company and its Affiliates
and/or any other information furnished in connection with the Plan by any agent
of the Company or the Committee or the Board, other than himself.

 

(p)               Relationship to Other Benefits. No payment under the Plan
shall be taken into account in determining any benefits under any pension,
retirement, profit sharing, group insurance or other benefit plan of the Company
except as otherwise specifically provided in such other plan.

 

(q)               Purchase for Investment. Whether or not the Options and shares
covered by the Plan have been registered under the Securities Act, each person
exercising an Option under the Plan or acquiring shares under the Plan, may be
required by the Company to give a representation in writing that such person is
acquiring such shares for investment and not with a view to, or for sale in
connection with, the distribution of any part thereof. The Company will endorse
any necessary legend referring to the foregoing restriction upon the certificate
or certificates representing any shares issued or transferred to the Participant
upon the exercise of any Option granted under the Plan.

 



21

 

(r)                 Governing Law. The Plan shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to
principles of conflicts of laws thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.

 

(s)                Severability. If any provision of the Plan or any Award or
Award agreement is or becomes or is deemed to be invalid, illegal, or
unenforceable in any jurisdiction or as to any person or entity or Award, or
would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to the
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

 

(t)                 Obligations Binding on Successors. The obligations of the
Company under the Plan shall be binding upon any successor corporation or
organization resulting from the merger, consolidation or other reorganization of
the Company, or upon any successor corporation or organization succeeding to all
or substantially all of the assets and business of the Company.

 

(u)               409A of the Code.

 

(i)                 It is intended that the Plan comply with Section 409A of the
Code, and all provisions of the Plan shall be construed and interpreted in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A of the Code. Each Participant is solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on or in respect
of such Participant in connection with the Plan or any other plan maintained by
the Company, including any taxes and penalties under Section 409A of the Code,
and neither the Company nor any Affiliate shall have any obligation to indemnify
or otherwise hold such Participant or any beneficiary harmless from any or all
of such taxes or penalties. With respect to any Award that is considered
“deferred compensation” subject to Section 409A of the Code, references in the
Plan to “termination of employment” (and substantially similar phrases) shall
mean “separation from service” within the meaning of Section 409A of the Code.
For purposes of Section 409A of the Code, each of the payments that may be made
in respect of any Award granted under the Plan is designated as a separate
payment.

 

(ii)               Notwithstanding anything in the Plan to the contrary, if the
Participant is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, no payments or deliveries in respect of any Awards
that are “deferred compensation” subject to Section 409A of the Code shall be
made to such Participant prior to the date that is six months after the date of
such Participant’s “separation from service” within the meaning of Section 409A
of the Code or, if earlier, the Participant’s date of death. All such delayed
payments or deliveries will be paid or delivered (without interest) in a single
lump sum on the earliest date permitted under Section 409A of the Code that is
also a business day.

 

(iii)             In the event that the timing of payments in respect of any
Award that would otherwise be considered “deferred compensation” subject to
Section 409A of the Code would be accelerated upon the occurrence of (A) a
Change in Control, no such acceleration shall be permitted unless the event
giving rise to the Change in Control satisfies the definition of a change in the
ownership or effective control of a corporation, or a change in the ownership of
a substantial portion of the assets of a corporation pursuant to Section 409A of
the Code and any Treasury Regulations promulgated thereunder or (B) a
Disability, no such acceleration shall be permitted unless the Disability also
satisfies the definition of “Disability” pursuant to Section 409A of the Code
and any Treasury Regulations promulgated thereunder.

 



22

 

(v)               Clawback/Forfeiture. Notwithstanding anything to the contrary
contained herein, an Award agreement may provide that the Committee may cancel
such Award if the Participant, without the consent of the Company, has engaged
in or engages in activity that is in conflict with or adverse to the interest of
the Company or any Affiliate while employed by or providing services to the
Company or any Affiliate, including fraud or conduct contributing to any
financial restatements or irregularities, or violates a non-competition,
non-solicitation, non-disparagement or non-disclosure covenant or agreement with
the Company or any Affiliate, as determined by the Committee. The Committee may
also provide in an Award agreement that in such event, the Participant will
forfeit any compensation, gain or other value realized thereafter on the
vesting, exercise or settlement of such Award, the sale or other transfer of
such Award, or the sale of shares of Common Stock acquired in respect of such
Award, and must promptly repay such amounts to the Company. The Committee may
also provide in an Award agreement that if the Participant receives any amount
in excess of what the Participant should have received under the terms of the
Award for any reason (including without limitation by reason of a financial
restatement, mistake in calculations or other administrative error), all as
determined by the Committee, then the Participant shall be required to promptly
repay any such excess amount to the Company. To the extent required by
applicable law (including, without limitation, Section 304 of the Sarbanes-Oxley
Act and Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act) and/or the rules and regulations of NASDAQ or any other securities exchange
or inter-dealer quotation service on which the Common Stock is listed or quoted,
or if so required pursuant to a written policy adopted by the Company, Awards
shall be subject (including on a retroactive basis) to clawback, forfeiture or
similar requirements (and such requirements shall be deemed incorporated by
reference into all outstanding Award agreements).

 

(w)              No Representations or Covenants With Respect to Tax
Qualification. Although the Company may endeavor to (i) qualify an Award for
favorable U.S. or non-U.S. tax treatment or (ii) avoid adverse tax treatment,
the Company makes no representation to that effect and expressly disavows any
covenant to maintain favorable or avoid unfavorable tax treatment. The Company
shall be unconstrained in its corporate activities without regard to the
potential negative tax impact on holders of Awards under the Plan.

 

(x)               Code Section 162(m) Re-approval. If the Company becomes
subject to the provisions of Section 162(m) of the Code, the Committee may, for
purposes of exempting certain Awards granted after such time from the deduction
limitations of Section 162(m) of the Code, submit the provisions of the Plan
regarding Performance Compensation Awards for re-approval by the shareholders of
the Company (i) prior to the first shareholder meeting at which directors are to
be elected that occurs in calendar year 2019, or such earlier time as required
under applicable Treasury Regulations, and (ii) thereafter not later than every
five years in accordance with applicable Treasury Regulations. Nothing in this
subsection, however, shall affect the validity of Awards granted after such time
if such shareholder approval has not been obtained.

 

(y)               Expenses; Gender; Titles and Headings. The expenses of
administering the Plan shall be borne by the Company and its Affiliates.
Masculine pronouns and other words of masculine gender shall refer to both men
and women. The titles and headings of the sections in the Plan are for
convenience of reference only, and in the event of any conflict, the text of the
Plan, rather than such titles or headings shall control.

 

*           *           *

 

As adopted by the Board of Directors of the Company on July 29, 2015.

 

As approved by the shareholders of the Company on July 29, 2015.

 

 

23

 

